Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Reasons for Allowance
A thorough search for prior art fails to disclose any reference or references, which taken alone or in combination, teach or suggest, the specific combination of limitations as set forth in claims 1 and 11. More specifically, the closest prior art references are Great Britain Patent No. 815663 to Svend and U.S. Publication No. 20060010606 to Harris.
The differences between the prior art lies in the location of the attaching member and the location of the support member relative to the claimed structure in the invention. Furthermore the support section of the invention provides the ability to adjust its height in relation to a bed upon which it is to be mounted. 
The combination of structure present in claims 1 and 11 were not found in the prior art of record. In particular, the limitation “the support section extending from the attaching member” in combination with the other structure present in claims 1 and 11 was not found in the prior art of record. Finally, there is no suggestion present in the prior art of record to combine the references in the prior art of record such that a rejection of claims 1 and 11 may be set forth or maintained.
Although all elements are individually known in the prior art, the examiner submits that it would be impermissible hindsight to maintain or set forth a rejection of the combination of elements of independent claims 1 and 11 in view of the prior art of record.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ADAM ORTIZ whose telephone number is (303)297-4378.  The examiner can normally be reached on Monday - Friday 7:30 am-3:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Cuomo can be reached on 571-272-6856.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.







/DAVID R HARE/Primary Examiner, Art Unit 3673                                                                                                                                                                                                        
4/12/2021